Filed 9/8/16 In re M.M. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re M.M, a Person Coming Under the                                 B270307
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. YJ38353)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

M.M,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, David S.
Wesley, Judge. Affirmed.
         Gerald Peters, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       Minor M.M. appeals from the order declaring him a ward of the court pursuant to
Welfare and Institutions Code section 602 after the delinquency court sustained a petition
alleging that M.M. committed second degree robbery (Pen. Code, § 212.5), driving or
taking a vehicle without the consent of the owner (Veh. Code, § 10851, subd. (a)), and
misdemeanor evading a peace officer (Veh. Code, § 2800.1). The court ordered M.M.
removed from parental custody and placed in the camp-community placement program
for a period of five to seven months. His maximum period of confinement was fixed at
six years.
       Viewed in the light most favorable to the judgment, testimony at the adjudication
established that M.M. and five others youths, some armed with knives, surrounded two
males near a shopping center in Rolling Hills. M.M. asked what the two males were
looking at. One of the males ran to a nearby store for help. The remaining male was told
to empty his pockets and handed over a debit card, earphones, and black jacket to M.M.
Another youth took his cell phone.
       At the same time as the robbery was taking place, a customer parked a Ford
Windstar at a gas station across the street from the shopping center. While the customer
was in the store, M.M. entered the Windstar and drove off. He was spotted driving the
Windstar shortly thereafter by a deputy sheriff. M.M. ignored the lights and siren that
were activated on the sheriff’s car. The Windstar eventually stopped and its occupants
exited. M.M. was caught nearby, wearing the robbery victim’s black jacket. M.M. stated
that he took the van because he needed a ride, and did not stop because he was paranoid.
He denied committing the robbery.
       M.M. filed a timely notice of appeal. This court appointed counsel for M.M. on
appeal. Appointed counsel filed a brief raising no issues, but requesting this court to
independently review the record for arguable contentions pursuant to People v. Wende
(1979) 25 Cal.3d 436. M.M. was advised on his right to file a supplemental brief within
30 days. No brief has been received from M.M.
       We have completed our independent review of the record. There are no arguable


                                             2
appellate issues. M.M. was represented at all stages of the proceedings by competent
counsel. The judgment is supported by substantial evidence. The disposition is within
the broad discretion of the juvenile court. No error appears in the appellate record.
       The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




              KRIEGLER, J.


We concur:



              TURNER, P.J.



              KUMAR, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             3